  

 

i
MIP RONTCALLY FILED |

ee Egy tf
RPE,

  

SOUTHERN DISTRICT OF NEW YORK
eee -—— we oe a xX
FREDERICKA BUTLER,
Plaintiff,

[
UNITED STATES DISTRICT COURT 1]

 

 

 

V.

ORDER

CITY SCHOOL DISTRICT OF NEW
ROCHELLE; MAGDA PARVEY, 19 CV 7395 (VB)
individually; JOSEPH WILLIAMS, ;
individually; and JOHN BARNES,
individually;
Defendants.
~-- - — X

 

On January 21, 2020, the Court ordered plaintiff to notify the Court by January 27, 2020,
whether she (i) intended to file an amended complaint in response to defendants’ motion to
dismiss, or (ii) would rely on the complaint that is the subject of the motion to dismiss. (Doc.
#21), Plaintiff failed to notify the Court whether she intended to file an amended complaint or
rely on the original complaint.

Accordingly, plaintiff's opposition to the motion to dismiss was due on January 31, 2020.

To date, no opposition has been filed. The Court sua sponte extends plaintiff's time to
oppose the motion to February 14, 2020. If plaintiff fails to respond to the motion by
February 14, 2020, the motion will be deemed fully submitted and unopposed.

Dated: February 3, 2020
White Plains, NY
SO ORDE

Jul

Vincent L, Briccetti
United States District Judge

 
